Citation Nr: 0606716	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disability of the 
cervical spine as secondary to PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant had active military service from April 1954 to 
March 1956.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims folder.

In August 2004, the Board remanded the case for further 
evidentiary development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration.

The issue of entitlement to service connection for disability 
of the cervical spine is addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  The veteran's in-service stressor of being abused by a 
sergeant is supported by a statement from a fellow serviceman 
who witnessed the abuse. 

2.  The veteran has PTSD as a result of being abused in 
service by a sergeant.  




CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  Ortiz, at 1365.

Analysis

While the veteran's preinduction examination in April 1953 
showed that he was slightly tense, stammered at times, and 
worried excessively, no psychiatric diagnosis was rendered at 
that time.

The contends that he developed PTSD as a result of being 
abused by his platoon sergeant.  He contends that he was 
required to go on a long march involving running in full 
gear, despite having an injured leg.  He had difficulty and 
his platoon sergeant started to scream at him and curse at 
him.  He was pushed to the floor and his sergeant began to 
choke him to the point that he began to pass out.  He 
initially reported the incident to his company commander.  
However, he did not pursue the matter as he was afraid of 
repercussions as he lived in the same barracks as the 
sergeant. 

The veteran was transferred.  In March 1955, at his next 
assignment, he had an anxiety attack.  Service medical 
records show that he sought treatment for pounding in his 
chest with shortness of breath.  Examination revealed that 
the veteran was tense, nervous, and anxious.  EKG was 
compatible with auricular fibrillation.  

While the veteran's service records do not contain any 
evidence that his claimed in-service stressors occurred, he 
has submitted a September 2004 statement from S.B., who 
served with the veteran at the time that the alleged assault 
occurred.  S.B. reported that he participated in the speed 
march with the veteran and recalled that the veteran was 
subjected to physical abuse by the sergeant.  Under 38 C.F.R. 
§ 3.304(f), statements from family members, roommates, fellow 
service members, or clergy can be used in corroborating an 
in-service stressor due to personal assault.  Accordingly, 
the Board finds that the veteran's stressor of being abused 
by his platoon sergeant has been verified.

Having determined that the veteran has a verified in-service 
stressor, the Board must now determine whether the evidence 
shows that the veteran presently has PTSD as a result of this 
verified stressor.  

Post service medical records dated from the 1950s to 1990s 
show that the veteran received treatment for anxiety and 
depression.  VA outpatient treatment records show that the 
veteran was diagnosed with PTSD in 2000.  In August 2001, the 
veteran's PTSD was linked to the verified in-service abuse.  
The report of a VA examination in April 2002 notes that the 
veteran had PTSD as a result of being assaulted during 
service.  While he was noted to have been very anxious prior 
to service, his anxiousness may have been a "pre-trauma 
factor" that made him vulnerable to developing PTSD.  PTSD 
was also diagnosed during subsequent examinations in 
September 2004 and May 2005.  

Accordingly, the Board concludes that the veteran has PTSD 
due to a verified service stressor.  



ORDER

Service connection for PTSD is granted.


REMAND


The veteran asserts that his current neck disability is 
related to his PTSD.  As the Board has determined that a 
grant of service connection for PTSD is in order, a VA 
examination would be probative in ascertaining the 
relationship, if any, between the veteran's neck disability 
and his PTSD.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should then be afforded a 
VA examination to determine the etiology 
of his cervical spine disability.  The 
claims folder must be made available to 
and reviewed by the examiner. 

The examiner should proffer an opinion as 
to whether there is  50 percent or better 
probability that the veteran's current 
neck or cervical spine disability is 
etiologically related to his service-
connected PTSD.  

The rationale for the opinion must also 
be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, if indicated, 
the case should be returned to the Board 
for further appellate action

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


